Citation Nr: 0400333	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder, currently evaluated as 50 percent disabling. 

2.  Entitlement to an effective date earlier than July 6, 
2000, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1973 and from December 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In July 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing with 
the RO in Muskogee, Oklahoma.  A copy of the hearing 
transcript has been associated with the claims file. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Due process

Initially, subsequent to issuance of the most recent 
statement of the case, issued in April 2002, the veteran's 
attorney submitted to the RO in Muskogee, Oklahoma, a 
November 1999 Social Security administrative decision along 
with VA and private medical reports, dating from 1976 to 
1998.  However, this evidence has not been considered by the 
RO nor has RO consideration of this evidence been waived by 
either the veteran or his attorney.  As such, this matter 
must be remanded.

In addition, in a written argument, submitted by the 
veteran's attorney, dated in February 2003, she raised claims 
of clear and unmistakable error (CUE) in both the August 1976 
and August 1994 rating decisions.  The issue of entitlement 
to an earlier effective date for the award of TDIU is 
inextricably intertwined with the assertions of CUE.  Thus, 
before the earlier effective date issue can be addressed on 
appeal, the Board finds that the RO must formally address the 
veteran's attorney's assertions of CUE in the aforementioned 
rating decisions.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Evidentiary Development

The Board notes that the veteran was last evaluated by VA for 
his service-connected bipolar disorder in August 2000.  Since 
that time, both the veteran and his representative have 
maintained that his bipolar disorder is more severely 
disabling than that reflected by the currently assigned 50 
percent evaluation.  In this regard, the veteran maintains 
that he experiences symptoms such as hearing voices, 
difficulty sleeping and total social and industrial 
impairment.  VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Therefore, prior to final appellate review of the 
aforementioned claim, the veteran should be scheduled for an 
additional VA psychiatric examination to determine the 
current severity of the service-connected bipolar disorder 
and its effect on the appellant's ability to maintain 
substantially gainful employment.  

Finally, in her February 2003 written argument, the veteran's 
attorney indicated that the veteran had originally filed a 
claim for service connection for a nervous disorder in 1972, 
that the date of receipt on the application by VA had faded 
out and that she believed the date of receipt to be August 
1972.  She alleged that VA had not adjudicated the claim for 
a nervous condition and that claim remained an unadjudicated 
claim.  However, a review of the claims file reflects that it 
is absent for a claim for VA compensation for a nervous 
disorder filed by the veteran in 1972.  Indeed, the Board 
notes that the veteran was in active service at that time.  
The appellant's attorney has requested that VA adjudicate the 
veteran's 1972 claim for service connection for a nervous 
disorder.

Veterans Claims Assistance Act

Although not necessarily a reason, in and of itself, to 
remand this claim, upon remand, the RO should comply with the 
duty-to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].   Citation 
to the VCAA was provided in a Statement of the Case, but the 
appellant was never sent a letter specifically telling him 
what was needed to substantiate these claims and whose 
responsibility it would be to obtain such evidence.  

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claims.  The notice 
must be specific to the claims on appeal.

2.  The RO should contact the appellant's 
attorney and request her to submit a copy 
of the veteran's August 1972 claim for 
service connection for a nervous 
disorder.  

3.  Obtain the appellant's medical 
records from the VA facilities in 
Oklahoma City and North Texas for all 
psychiatric outpatient treatment and 
hospitalization from January 2003 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  After obtaining the above VA 
treatment records, if available, schedule 
the veteran for a VA psychiatric 
examination at the VA Medical Center in 
Oklahoma City, Oklahoma, (if examination 
at that facility is possible) in order to 
determine the current severity of the 
service-connected bipolar disorder.  The 
claims files, including a copy of this 
remand request, should be available to 
and reviewed by the examiner.  A complete 
rationale for all opinions must be 
provided.  

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's bipolar 
disorder should be reported in detail.  
The examiner should fully describe the 
veteran's psychiatric symptoms and assign 
a Global Assessment of Functioning (GAF) 
score. 

If any psychiatric disorders other than 
the service-connected bipolar disorder 
are present, the examiner should, to the 
extent possible, distinguish the 
manifestations of the veteran's service-
connected bipolar disorder from those of 
any other diagnosed disorder.  If the 
symptomatology cannot be distinguished, 
it should be so stated for the record.  
The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected bipolar 
disorder to include whether it is 
sufficient by itself to render him 
unemployable.  

5.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

6.  After ensuring that all development 
has been conducted and completed in full, 
readjudicate the issues on appeal.  The 
RO should adjudicate the issues of 
whether rating decisions, issued on 
August 15, 1976 and August 1, 1994, 
denying service connection for a nervous 
condition and denying an evaluation in 
excess of 30 percent for service-
connected bipolar disorder, respectively, 
should be revised or reversed based on 
CUE.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and afford 
the veteran and his attorney an 
appropriate opportunity to respond.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  No action is required of the veteran until further 
notice.  This case must be afforded expeditious treatment.

		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


